Citation Nr: 1144621	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO. 09-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for asthma.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 28, 1967, to September 22, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a December 2009 hearing before an RO Decision Review Officer, and at an April 2011 hearing before the undersigned Veterans Law Judge. Transcripts of the hearings are associated with the claims file.

As will be discussed below, the Veteran was denied service connection for asthma in October 2007, and was provided notice of that decision in October 2007. He submitted an application to reopen the claim in July 2008. The RO denied the Veteran's application to reopen his claim in November 2008. New and material evidence was received in December 2008. 

As the new and material evidence was not received until more than one year after the October 2007 notice of the prior unappealed denial, the receipt of this evidence did not require readjudication of the unappealed October 2007 rating decision. See 38 U.S.C.A. § 7105 (notice of disagreement must be received within one year of notice of rating decision); 38 C.F.R. § 3.159(b) (receipt of new and material evidence within the appeal period of a prior rating decision requires readjudication of that rating decision). As a result, it is the appeal of the November 2008 rating decision that lies within the Board's jurisdiction. See 38 U.S.C.A. §§ 7104 (jurisdiction of Board); 7105 (filing of notice of disagreement and appeal).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Since the prior unappealed October 2007 RO denial of the claim for service connection for asthma, new evidence was received that, when presumed credible and considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 2007 RO rating decision that denied service connection for asthma, which was the last final denial with respect to this issue, is  new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received in December 2008 the Veteran asserted for the first time that he had not had any problems with asthma attacks for several months before entering service, but that during basic training his asthma worsened and required medical attention. Service treatment records reflect that the Veteran indicated he had asthma upon entry into service but that his lungs and chest were found to be normal upon clinical evaluation, and that he received medical treatment on several occasions for asthma during in-service basic training. 

Under the law, VA may not generally evaluate the truthfulness of an assertion made during a claimant's application to reopen a previously denied claim. Justus v. Principi, 3 Vet. App. 510 (1992) (holding that when determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed).
The Veteran's new assertions, which are presumed credible for the purpose of determining whether to reopen his claim, are competent lay testimony as to the worsening of his condition during service, and raise a reasonable possibility of substantiating his claim. As a result, the Board finds that the evidence is new and material and is therefore sufficient to reopen the Veteran's claim.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether new and material evidence has been received to reopen the Veteran's claim for service connection for asthma, the Board must presume, for purposes of reopening only, that the newly received evidence is credible. See Justus v. Principi, 3 Vet. App. 510 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Application to Reopen

The Veteran entered active service on August 28, 1967.

On an August 28, 1967, Report of Medical History, Standard Form 89 (SF 89), the Veteran reported that he had then or had experienced in the past asthma and eye trouble, and had worn glasses or contact lenses. The reviewing clinician noted that the Veteran had been wearing glasses for three weeks and that there was no other significant history.

In an August 28, 1967, service entrance report of medical examination, the Veteran's lungs and chest, sinuses, mouth and throat were noted to be normal upon clinical evaluation. His service entrance PULHES profile was '1' for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). His physical category was "A," the highest classification of physical fitness. He was found qualified for duty at sea and in the field.

Service treatment records show that on September 5, 1967, the Veteran complained of asthma. On physical examination his chest was clear. He was returned to duty.

On September 11, 1967, the Veteran again complained of asthma. He stated that he had had this condition for four or five years and had seen a civilian doctor. He stated that when he was exhausted he had wheezing and that he could barely catch his breath. On physical examination his lungs were clear. The treating clinician wrote that it did not appear that the Veteran was then having any current "trouble." It appears from a change in handwriting that the Veteran was referred to a physician. The physician wrote that the lungs were clear. The impression was rule out asthma. He was prescribed Tedral, an asthma medication. 

On September 12, 1967, the Veteran was brought in for treatment by ambulance. He was indicated to have completely blacked out, and to have experienced these attacks in the past. On physical examination inspiration was shorter than exhalation. His chest was clear. Again from a change in handwriting it appears that he was likely referred to a physician. This physician wrote by history that this was the Veteran's third week of training, and that he had experienced asthma since age seven, all year round, with cold and damp precipitating the condition. The asthma was said to last about one-half hour but its effects would persist for a few days. By history, on this day he had a shortness of breath attack and "passed out." (Quotes in original). It is written in the treatment record that the Veteran "did not mention asthma at AFEES or EED," although, as the Board has noted, the Veteran did indicate that he had experienced asthma either presently or in the past on his service entrance Report of Medical History (SF 89). On physical examination the Veteran was noted to have wheezing throughout the lung fields. The diagnosis was bronchial asthma that existed prior to service. He was prescribed ephedrine and another medication. 

A September 19, 1967, Medical Board Report Cover Sheet indicates that the Veteran had asthma that was not incurred in the line of duty, that existed prior to entry and was not aggravated by service, and that may be permanent. The Veteran was indicated to be unfit for duty. He was recommended for discharge due to physical disability. 

The attached September 1967 Medical Board narrative report states that the Veteran did not report asthma on his SF 89 (i.e., his report of medical history upon entry into service), which is incorrect, unless the SF 89 was later altered. 

The Medical Board report further reported on September 18, 1967, that on physical examination the Veteran showed scattered, high-pitched rhonchi throughout both lung fields, and that the remainder of physical examination was within acceptable limits. The Veteran was found to have bronchial asthma that existed prior to service. The narrative section of the report provided no opinion as to whether the condition was aggravated by active service. The profile for the Veteran's physical stamina was revised from a "1" to "3."  The Medical Board recommended the Veteran for discharge from service.

The Veteran was honorably discharged from active service due to physical disability on September 22, 1967.

In September 1975, the Veteran submitted a claim for service connection for asthma. The claim was denied in November 1975, on the basis that the disability was shown to have existed prior to entry into active service and not to have been aggravated by active service. A notice of disagreement was received from the Veteran in November 1975, and a statement of the case was issued in December 1975. However, a substantive appeal was not filed within one year of November 1975 notice of the denial. Thus, the decision became final. See 38 U.S.C.A. § 7105.

In June 2007 the Veteran sought to reopen his claim for service connection for asthma. He did not indicate why he believed the claim should be reopened. He submitted a June 2007 doctor's prescription for a nebulizer, presumably for the treatment of asthma. The RO denied the claim in October 2007, for the reason that new and material evidence had not been received to reopen the claim, and provided the Veteran written notice of the decision that same month.

In July 2008, the Veteran submitted an application to reopen his claim for service connection for asthma. He did not indicate why he believed the claim should be reopened.

In September 2008, the Veteran submitted private treatment records that reflected ongoing treatment for asthma. The Board finds that these records were not new and material evidence, as they only showed that the Veteran had asthma, which was established in the service treatment records and at the time of prior rating decisions. Thus, the records of private treatment were essentially cumulative on the matter of current disability and did not raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156.

As the Veteran did not submit a notice of disagreement within one year of the October 2007 RO rating decision, and new and material evidence was not received within the one-year appeal period after the October 2007 rating decision, that decision is final. See 38 U.S.C.A. § 7105 (notice of disagreement and appeal); 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In a notice of disagreement received in December 2008, the Veteran for the first time provided his own account of the events surrounding his in-service treatment and discharge from active service. He asserted that although his asthma condition may have pre-existed service, he had not been having any problems with asthma for several months prior to entering the military. He asserted that due to the military basic training, his asthma was aggravated and required medical attention, which eventually led to his being discharged from military service. He contended that military service made his condition worse than it was prior to going into the military.

Similarly, at an RO hearing in December 2009, the Veteran testified that during service his asthma worsened beyond its original state, although he was not as specific as he was in his December 2008 notice of disagreement.

The Veteran is competent to report the severity of his symptoms of asthma, as they are symptoms of a diagnosed condition and are susceptible to lay observation. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

As noted, the Veteran's descriptions of symptoms of asthma during service are presumed credible for the purpose of determining whether his claim for service connection for asthma is to be reopened, and the assertions are not inherently incredible. Justus; but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible."). The assertions are not inherently incredible because they have some support in the record, as the Veteran was found physically sound upon entry into service, and on initial physical examination during in-service treatment his lungs were found to be clear and he was returned to duty. On later in-service physical examination, however, he was found to experience high-pitched rhonchi and wheezing.

The Veteran's new lay assertions are competent evidence of in-service worsening of symptoms of asthma, and are consistent with the service treatment records. Thus, when viewed in the context of evidence already of record, they relate to an essential element required to establish service connection, i.e., a showing of aggravation during active service, and raise a reasonable possibility of substantiating the claim for service connection. As a result, under the specific facts of this case, these lay assertions constitute new and material evidence. See 38 C.F.R. § 3.156.

Accordingly, reopening of the claim for service connection for asthma is warranted.


ORDER

New and material evidence having been received, the claim for service connection for asthma is reopened.


REMAND

The Veteran has indicated that he informed the military that he had asthma during the recruitment process and upon entry into active service. A September 1967 Medical Board report states that the Veteran did not inform the military that he had asthma at entry into service. However, the Veteran's August 1987 SF 89, on which he reported his medical history upon entry into service, does show that he reported a history of asthma. If the Veteran did also inform the service department of pre-existing asthma at the time of recruitment, the Veteran's service personnel file may contain information as to the nature and severity of the Veteran's asthma prior to entry into service. Accordingly the RO/AMC must seek to obtain the Veteran's complete Official Military Personnel File. See 38 U.S.C.A. § 5103A(a)-(c). 

At his December 2009 RO hearing, the Veteran described received ongoing treatment by a VA physician for his asthma. The RO/AMC must seek to obtain any relevant records of VA treatment. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Additionally, with respect to the Veteran's asthma there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim." As a result, VA must obtain a VA examination and opinion as to whether the Veteran's asthma began during service, chronically worsened during service, or is related to some incident of service. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for lung disability during the period from September 1967 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant available identified records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include records of ongoing treatment at VA for asthma, from approximately 2008 forward. See December 2009 RO hearing transcript, pp. 6-7.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Contact all necessary sources to obtain the Veteran's complete official military personnel file (OMPF).

3. Once all available relevant medical and service personnel records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's asthma existed prior to service, and if so, whether the condition was chronically worsened during active service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a complete history from the Veteran as to pre-service, in-service and post-service symptoms of and treatment for asthma.

(d) If the examiner finds that there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this finding, with a fully reasoned explanation.

(e) The examiner's attention must be referenced to the following summary of the service treatment records:

The Veteran entered active service on August 28, 1967.

In an August 28, 1967, service entrance report of medical history, the Veteran reported that he had then or had experienced in the past eye trouble, had worn glasses or contact lenses, and had experienced asthma. The reviewing clinician noted that the Veteran had been wearing glasses for three weeks and that there was no other significant history.

In an August 28, 1967, service entrance report of medical examination, the Veteran's lungs and chest, sinuses, mouth and throat, and all other physiological systems were noted to be normal. His service entrance PULHES profile was '1' for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). His physical category was "A," the highest classification of physical fitness. He was found qualified for duty at sea and in the field.

Service treatment records show that on September 5, 1967, the Veteran complained of asthma. On physical examination his chest was clear. He was returned to duty.

On September 11, 1967, the Veteran again complained of asthma. He stated that he had had this condition for four or five years and had seen a civilian doctor. He stated that when he was exhausted he had wheezing and that he could barely catch his breath. On physical examination his lungs were clear. The treating clinician wrote that it did not look like the Veteran was having any trouble now. It appears from a change in handwriting that the Veteran was referred to a physician. The physician wrote that the lungs were clear. The impression was rule out asthma. He was prescribed Tedral, an asthma medication. 

On September 12, 1967, the Veteran was brought in for treatment by ambulance. He was indicated to have completely blacked out, and to have experienced these attacks in the past. On physical examination inspiration was shorter than exhalation. His chest was clear. Again from a change in handwriting it appears that he was likely referred to a physician. The physician wrote by history that this was the Veteran's third week of training, and that he had experienced asthma since age seven, all year round, with cold and damp precipitating the condition. The asthma was said to last about one-half hour but the effects to drag on for a few days. By history, on this day he had a shortness of breath attack and "passed out."  (Quotes in original). It is written that the Veteran "did not mention asthma at AFEES or EED," although, as the Board has noted, the Veteran did indicate that he had experienced asthma either presently or in the past on his service entrance Report of Medical History, Standard Form 89 (SF 89). On physical examination the Veteran was noted to have wheezing throughout the lung fields. The diagnosis was bronchial asthma that existed prior to service. He was prescribed ephedrine and another medication that is not clearly legible to the Board. 

A September 19, 1967, Medical Board Report Cover Sheet indicates that the Veteran had asthma that was not incurred in the line of duty, that existed prior to entry and was not aggravated by service, and that may be permanent. The Veteran was indicated to be unfit for duty. He was recommended for discharge due to physical disability. 

The attached September 1967 Medical Board narrative medical report states that the Veteran did not report asthma on his SF 89 (i.e., his report of medical history upon entry into service), which is incorrect, unless the SF 89 was later altered. 

The Medical Board report further reported on September 18, 1967, that on physical examination the Veteran showed scattered, high-pitched rhonchi throughout both lung fields, and that the remainder of physical examination was within acceptable limits. The Veteran was found to have bronchial asthma that existed prior to service. The narrative section of the report provided no opinion as to whether the condition was aggravated by active service. The profile for the Veteran's physical stamina was changed from a "1" to "3."  The medical board recommended the Veteran for discharge from service.

The Veteran was honorably discharged from active service due to physical disability on September 22, 1967.

(f) The clinician must specifically opine whether the Veteran had asthma prior to service. 

(g) If the examiner finds that the Veteran's asthma pre-existed service, he must provide an opinion as to the level of certainty that the condition pre-existed service.

(h) The clinician must specifically opine whether the Veteran has asthma that began during service, was chronically worsened during service, or is related to any incident of service. 

(i) If the examiner finds that the Veteran's asthma was not chronically worsened during service, he or she must provide an opinion as to the level of certainty that the condition was not chronically worsened during service.

(j) The examiner must provide reasoning as to whether heavy physical exertion during basic training might reasonably be found to have permanently aggravated the Veteran's apparently pre-existing asthma.

(k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

THE EXAMINER IS ADVISED THAT BY LAW, AN EXAMINER'S STATEMENT THAT AN OPINION IS BASED ON THE MEDICAL EXPERTISE OF THE EXAMINER IS NOT A LEGALLY SUFFICIENT OPINION AND WILL LIKELY RESULT IN A RETURN OF THE CLAIM TO THE EXAMINER.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


